                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ADOLPH MUIR, et al.,

                         Plaintiffs,
                                                               CIVIL ACTION
        v.                                                     NO. 18-729

 AM SOLUTIONS, LLC, et al.,

                         Defendants.


                                           OPINION

Slomsky, J.                                                                       April 17, 2019

I.     INTRODUCTION

       This case arises from a mortgage foreclosure action filed in the Court of Common Pleas of

Philadelphia County by Defendant AM Solutions, LLC (“AM Solutions”) against Plaintiffs

Adolph and Doris Muir (“Plaintiffs”), an elderly married couple living in North Philadelphia. In

the foreclosure action, AM Solutions alleged that Plaintiffs had defaulted on their home mortgage

executed in 1983 for $6,500. The home is located at 2141 North Woodstock Street, Philadelphia,

Pennsylvania. Including interest and fees, AM Solutions claimed that the amount owed rose

dramatically over the years and that Plaintiffs now owe $83,635.77 on the mortgage. For their

part, Plaintiffs submit that they have no memory of executing the mortgage, receiving money from

the mortgage loan, or making payments on it. (Doc. No. 13.)

       In the present action, Plaintiffs allege that AM Solutions and its attorneys, Defendant

DWaldmanLaw, P.C. (“DWaldmanLaw”) and Defendant Law Offices of Damian G. Waldman,

P.A. (“LODGW”), used false, misleading, and deceptive practices to collect the mortgage debt in

violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the

Pennsylvania Loan Interest and Protection Law (“Act 6”), 41 P.S. §§ 101-605. Plaintiffs also seek


                                               1
to quiet title on their home. (Id.) DWaldmanLaw is a Pennsylvania professional corporation with

a business address in Mechanicsburg, Pennsylvania. LODGW is a Florida corporation with

headquarters in Seminole, Florida. (Id. at 2-4.)

       On August 1, 2018, Defendants filed a Motion to Dismiss the Amended Complaint, arguing

that (1) the Court should dismiss all counts for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6), and (2) the Court should dismiss all claims against LODGW for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). (Doc. No. 20.) On

August 13, 2018, Plaintiffs filed an Amended Response and Cross-Motion to Stay, which asked

the Court to stay the case pending jurisdictional discovery, but did not address Defendants’ non-

jurisdictional arguments. (Doc. No. 22.) Defendants filed a Response in Opposition to the Cross-

Motion to Stay. (Doc. No. 24.) After a hearing, which was held on November 19, 2018, the Court

granted Plaintiffs’ Cross-Motion to Stay and ordered the parties to conduct jurisdictional discovery

on the issue of whether the Court has personal jurisdiction over LODGW. (Doc. No. 31.) On

March 8, 2019, in accordance with the direction of the Court, the parties filed supplemental

memoranda on that issue. (Doc. Nos. 40, 41.)

       At this stage in the proceedings, the sole issue before the Court is whether it has personal

jurisdiction over Defendant LODGW in this matter. Having reviewed the parties’ supplemental

memoranda, the Court is persuaded that it is proper to exercise personal jurisdiction over LODGW.

Consequently, the Motion to Dismiss will be denied, insofar as it relates to the issue of personal

jurisdiction. The Court will not address the remainder of the Motion until the parties have had the

opportunity to further brief Defendants’ non-jurisdictional arguments.




                                                   2
II.      BACKGROUND

      A. Factual History

         Plaintiffs Adolph and Doris Muir have lived at 2141 North Woodstock Street, Philadelphia,

Pennsylvania for nearly forty-one years. They bought the home on July 5, 1978 for $4,500, and

have lived there ever since. To the best of their recollection, they did not execute a mortgage to

finance the purchase of the property. (Doc. No. 13 at 5-6.) But on February 23, 2017, Plaintiffs

received a Notice of Intention to Foreclose (the “Intent Notice”) on the property from Defendant

DWaldmanLaw on behalf of its client, Defendant AM Solutions. The Intent Notice stated the

following:

         Dear Adolph Muir and Doris Muir:

         Dwaldmanlaw, P.C. represents AM Solutions, LLC (“Lender”), the holder of a
         Mortgage on your property located at: 2141 N. Woodstock St., Philadelphia, PA
         19121, which Mortgage is in SERIOUS DEFAULT because your Loan has
         reached its maturity date of February 14, 1986. Your lender’s records indicate you
         have not made the minimum monthly payments since September 14, 1998. Your
         account is past due as follows:

                               Unpaid installments: $61,506.51
                               Unpaid Fees:         $3,967.14
                               ______________________________
                               TOTAL DUE:           $65,473.65

                                                     ***

         If you do not cure this default within THIRTY (30) DAYS, you will become liable
         for reasonable attorney’s fee not to exceed $175.00 plus costs. Our client intends
         to exercise its right to accelerate the mortgage payments at that time. This means
         whatever is owing on the original amount borrowed will be considered due
         immediately and you may lose the chance to pay off the original Mortgage in
         monthly installments. If full payment of the amount of default is not made within
         THIRTY (30) DAYS, Lender also intends [to] start a lawsuit to foreclose on your
         mortgaged property.

(Doc. No. 40 at 25.) Attached to the Intent Notice was an Act 91 Notice, which, in accordance

with Pennsylvania law, informed Plaintiffs that the mortgage on their home was in default and


                                                 3
advised them that they might be eligible to receive financial assistance from the Commonwealth.1

Although DWaldmanLaw is a Pennsylvania corporation, the Notices were sent from a P.O. Box in

Largo, Florida. (Doc. No. 40-1 at 20.)

        Plaintiffs were “surprised and confused” by the Notices because they had no memory of

executing a mortgage on their home. (Doc. No. 13 at 6.) As a result, they did not send the

requested payment to AM Solutions. On April 19, 2017, having received no payments, AM

Solutions, through DWaldmanLaw, filed a mortgage foreclosure action against Plaintiffs in the

Court of Common Pleas for Philadelphia County.2 See AM Solutions, LLC v. Muir, Civ. No.

02534 (Ct. Com. Pl. Philadelphia, filed Apr. 19, 2017). Although the state court complaint was

filed by an attorney with DWaldmanLaw, a Pennsylvania corporation, the address listed for the

attorney on the complaint’s civil cover sheet was 10333 Seminole Boulevard, Units 1 and 2,

Seminole, Florida. (Doc. No. 40-5 at 2.)

        In the state court complaint, AM Solutions asserted that on February 14, 1983, Plaintiffs

executed a mortgage on their home in favor of Harry Friedman, which was then recorded in the

Office of the Recorder of Deeds of Philadelphia County on February 18, 1983. (Doc. No. 40-1 at

5-6.) The mortgage documents, which are attached to the Amended Complaint in the present

action, state that Harry Friedman agreed to loan Plaintiffs $6,500, payable with 15% annual interest




1
    The Homeowners’ Emergency Mortgage Assistance Program (“HEMAP”) was created by Act
    91 of 1983 and is a Pennsylvania law designed to protect Pennsylvanians who are financially
    unable to make mortgage payments and are in danger of losing their homes to foreclosure. Act
    91 mandates that any lender who intends to foreclose on a mortgage must send an Act 91 Notice
    to the mortgagor to inform him of the lender’s intent to foreclose and to advise him that he may
    qualify for financial assistance under HEMAP. 35 P.S. § 1680.403c.
2
    On May 18, 2018, the mortgage foreclosure action was dismissed without prejudice for failure
    to comply with the local pleading requirements. (Doc. No. 40 at 2 n.1); see AM Solutions,
    LLC v. Muir, Civ. No. 02534 (Ct. Com. Pl. Philadelphia, filed Apr. 19, 2017).
                                                 4
over three years through monthly payments of no less than $225.33 beginning March 1, 1983.

(Doc. No. 13 at 35-38.) The maximum amount secured by the mortgage was the penal sum of

$13,000. (Id.) The mortgage documents appear to be signed by Plaintiffs and witnessed by their

cousin, Bernard Muir. (Id.) On July 25, 2016, AM Solutions became the holder of the mortgage

through an assignment, which was recorded on August 15, 2016. (Id. at 20.)

        In the state foreclosure action, AM Solutions alleged that Plaintiffs owed $83,635.77, and

provided a chart to demonstrate how it arrived at that sum:

          Unpaid Principle Balance                  $13,000
          Accrued Interest from 2/14/1983 to        $66,668.63
          4/30/17 (the per diem interest
          accruing on this debt is $5.34 and that
          sum should be added each day after
          4/30/17)
          Fees at Charge-Off                        $3,967.14
          TOTAL                                     $83,635.77

(Id. at 21.) For their part, Plaintiffs claim that they “have no recollection of signing the Mortgage,

nor do they remember receiving money or making any payments with respect to a $6,500 loan.”

(Id. at 7.)

    B. Plaintiffs File an FDCPA Claim in Federal Court

        On February 20, 2018, Plaintiffs initiated the present action by filing a three-count

Complaint against AM Solutions, a Pennsylvania limited liability company, and DWaldmanLaw,

a Pennsylvania professional corporation with a business address in Mechanicsburg, Pennsylvania.

(Doc. No. 1.) In the Complaint, Plaintiffs alleged that the Intent Notice, the Act 91 Notice, and

the mortgage foreclosure suit violated the Fair Debt Collection Practices Act (“FDCPA”).

Plaintiffs also sought to quiet title on their home. (Id.)

        On June 18, 2018, Plaintiffs filed the Amended Complaint, which added the Law Offices

of Damian G. Waldman (“LODGW”) as a Defendant. LODGW is a Florida corporation with

                                                    5
offices at 10333 Seminole Boulevard, Units 1 and 2, Seminole, Florida—the address listed on the

civil cover sheet of the state foreclosure complaint. (Doc. No. 13.) According to the Amended

Complaint, DWaldmanLaw and LODGW work in concert to collect consumer debts by filing

foreclosure actions in Pennsylvania. (Id.) Also added to the Amended Complaint was a fourth

count, alleging that AM Solutions violated the Pennsylvania Loan Interest and Protection Law

(“Act 6”). (Id.)

        On August 1, 2018, Defendants filed a Motion to Dismiss the Amended Complaint,

contending that (1) all counts should be dismissed for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6), and (2) all claims against LODGW should be dismissed for lack

of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). (Doc. No. 20.)

Plaintiffs then filed an Amended Response and Cross-Motion to Stay, in which they asked the

Court to stay the case pending jurisdictional discovery on the issue of whether the Court has

personal jurisdiction over LODGW. (Doc. No. 22.) The Amended Response and Cross-Motion

to Stay did not address Defendants’ Rule 12(b)(6) arguments. After a hearing, which was held on

November 19, 2018, the Court granted Plaintiffs’ Cross-Motion to Stay and ordered the parties to

conduct jurisdictional discovery.3 (Doc. No. 31.)

    C. Facts Learned During Jurisdictional Discovery

        On March 8, 2019, after completing jurisdictional discovery, the parties filed supplemental

memoranda on the issue of whether the Court has personal jurisdiction over LODGW. (Doc. Nos.



3
    With respect to jurisdictional discovery, the United States Supreme Court has held that “where
    issues arise as to jurisdiction or venue, discovery is available to ascertain the facts bearing on
    such issues.” Rocke v. Pebble Beach Co., 541 Fed. App’x 208, 212 (3d Cir. 2013) (quoting
    Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13 (1978)). Unless a plaintiff’s claim
    is “clearly frivolous, jurisdictional discovery should be allowed. Toys “R” Us, Inc. v. Step Two,
    S.A., 318 F.3d 446, 456 (3d Cir. 2003) (quoting Massachusetts School of Law at Andover, Inc.
    v. American Bar Ass’n, 107 F.3d 1026, 1042 (3d Cir. 1997)).
                                                  6
40, 41.) Attached to Plaintiffs’ supplemental memorandum is a copy of LODGW’s public

LinkedIn page.4 The “About Us” section of the page provides the following information:

        The Law Offices of Damian G. Waldman, P.A. was established by Damian
        Waldman, Esquire, in 2011 to cater to creditors and lenders with personal attention
        and precision to detail. The law firm started out as a solo practice dedicated to
        working with small lenders/private investors focusing on foreclosures, collections,
        deficiency judgments, default of promissory note actions, evictions, bankruptcy
        defense/creditor’s protection, business contracts, closings, business formations,
        trust formations, and other small transactions.

                                                ***

        To meet the needs of the Firm’s existing clients, the Law Firm has expanded its
        practice to New Jersey, New York, Nevada, Texas, Pennsylvania, Tennessee,
        Nebraska, Wisconsin, Colorado, and Arkansas, partnering with other attorneys
        where necessary.

(Doc. No. 40-7 at 2.) In the “Company Details” section of the LinkedIn page, LODGW directs

viewers to the following website: http://www.dwaldmanlaw.com. The page also states that

LODGW has eight “affiliated” offices across the county, one of which is located at 4900 Carlisle

Pike, Mechanicsburg, Pennsylvania—the address for DWaldmanLaw. (Id.)

        Also attached to Plaintiffs’ supplemental memorandum is a copy the dwaldmanlaw.com

homepage, which is entitled “Law Offices of Damian G. Waldman.” The homepage states the

following:

        The Law Offices of Damian G. Waldman, P.A. is an expanding creditors’ rights
        law firm based in Seminole, Florida. We provide foreclosure and bankruptcy
        services to lenders in seven states: Florida, New Jersey, New York, Texas, Nevada,
        Tennessee, and Pennsylvania.

(Doc. No. 40-8.) The website also contains several job postings. It is unclear whether these

postings are for jobs at LODGW, DWaldmanLaw, or both.                One such posting states that



4
    LinkedIn is a social media networking site that allows users to create professional profiles and
    network with other users. LinkedIn is primarily used for professional networking and serves
    to connect recruiters and job seekers.
                                                 7
DWaldmanLaw seeks “a motivated, experienced creditors’ rights attorney to join our Pennsylvania

and New Jersey firms.” (Id. at 3.) The job posting also gives a description for DWaldmanLaw:

“DWaldmanLaw is an expanding creditors’ rights law firm with a huge reach. We provide

foreclosure and bankruptcy services through our network of affiliated firms to lenders in seven

states: Florida, New Jersey, New York, Texas, Nevada, Tennessee, and Pennsylvania.” (Id.) This

description is nearly identical to the description of LODGW. The job posting also states that

DWaldmanLaw is located in Seminole, Florida—the location of LODGW. (Id. at 3-4.) Another

job posting, which advertises a paralegal opening in the New Jersey office, states that the employer

is both LODGW and DWaldmanLaw. The address listed is Seminole, Florida. (Doc. No. 40-10

at 2-4.)

           During jurisdictional discovery, Plaintiffs deposed Martin L. Johnson, the Director of

Operations of LODGW. (Doc. No. 40-3.) In the deposition, which took place on January 4, 2019,

Mr. Johnson testified that LODGW is “affiliated” with several law firms across the country,

including DWaldmanLaw, and that LODGW occasionally provides administrative support for

these affiliated law firms, all of which were established by Damian G. Waldman, Esquire:

           Mr. Johnson: Well, oftentimes, as I’m sure you’re aware, we have several different
                        affiliations in the different states Mr. Waldman established.

                         As part of those affiliations, our office in Florida, on occasion, will
                         assist with the mail, as well as with phone work. And what do I
                         mean by that? The Florida firm occasionally receives mail for the
                         other states and sends that mail to the respective offices or to—
                         directly to the attorneys.

                         And the same thing with calls. Our receptionist, if they get a call for
                         another firm, she forwards that to the attorney who handles that firm.

(Id. at 8.) For this reason, the return address listed on the Intent Notice is a P.O. Box in Largo,

Florida. Mr. Johnson testified that LODGW and DWaldmanLaw share that P.O. Box:



                                                   8
        Counsel:      Okay. So this is the Certified Mail Receipt for the pre-foreclosure
                      notice, I believe and foreclosure complaint. So do you see on the
                      top left it has the – it says DWaldmanLaw, P.C., P.O. Box 5162,
                      Largo, Florida, 33779. You see that?

        Mr. Johnson: Yes, I do.

        Counsel:      Okay. Is that P.O. Box – does that belong to Waldman of Florida?5

        Mr. Johnson: Well, that’s a good question. I don’t know.

        Counsel:      Okay. Who would know?

        Mr. Johnson: Well, I imagine the person who opened the account, and that would
                     be – I’m not really sure who would have opened up that P.O. Box.
                     But I do know we receive Florida’s information there too.

        Counsel:      Does Waldman of Florida use that P.O. Box?

        Mr. Johnson: I know that we receive mail at that P.O. Box, yes.

        Counsel:      Do you know if Waldman of Pennsylvania receives mail at that P.O.
                      Box?6

        Mr. Johnson: Well, I’m looking at one right now, so I would say yes.

        Counsel:      So Waldman of PA and Waldman of Florida share the same post
                      office box in Largo, Florida?

        Mr. Johnson: I think you have probably several other firms that may share that
                     same P.O. Box on occasion.

        Counsel:      So is that a yes to my question?

        Mr. Johnson: I would say yes, most definitely.

        Counsel:      Okay.




5
    Throughout the depositions of Mr. Johnson and Mr. Waldman, the parties refer to LODGW as
    “Waldman of Florida.”
6
    Throughout the depositions of Mr. Johnson and Mr. Waldman, the parties refer to
    DWaldmanLaw as “Waldman of Pennsylvania.”
                                               9
      Mr. Johnson: As I stated earlier, we tried to assist any of the other firms that
                   require, you know, basic assistance, whether it be on mail or
                   receptionist; especially when it’s, you know, a small firm.

      Counsel:       So you would assist Waldman of Pennsylvania in sending out a pre-
                     foreclosure notice or a foreclosure complaint? That’s what you’re
                     saying basically?

                                              ***

      Mr. Johnson: Our mailroom sends out mailings for the various attorneys. We do
                   provide mail-out assistance, as well as reception assistance.

      Counsel:       And the mailroom employees are employees of Waldman of Florida,
                     right?

      Mr. Johnson: Yes.

      Counsel:       They’re not employees of any other entity?

      Mr. Johnson: Correct.

                                              ***

                      What we have is a direction from a PA attorney to put together a
                      document and mail it out, and somehow, in some way there is a
                      communication between that PA attorney, his staff, and our
                      mailroom clerk who mailed it out for them.

(Id. at 11-14.) Mr. Johnson also elaborated on the nature of LODGW’s “affiliation” with

DWaldmanLaw, testifying that even though he is not an employee of DWaldmanLaw, he includes

DWaldmanLaw information in his email signature.

      Counsel:       So you’re saying you have Waldman of Pennsylvania on your
                     signature line?

      Mr. Johnson: Yes, I do.

      Counsel:       Even though you’re not an employee of Waldman of
                     Pennsylvania?

      Mr. Johnson: That’s correct. It’s an affiliation . . . we want all of our clients to
                   be aware that we do have affiliations in other states and that if they



                                              10
                       need legal resources or legal assistance for those states, that they
                       have contact information for those firms.

(Id. at 18.)

        On February 22, 2019, Plaintiffs deposed Damien G. Waldman, the president and

managing attorney of LODGW.7 (Doc. No. 40-12.) During the deposition, Mr. Waldman testified

about the relationship between LODGW and DWaldmanLaw:

        Counsel:        How do these entities, Waldman of Pennsylvania and Waldman of
                        Florida, work together?

        Mr. Waldman: They have a limited involvement because they are small firms.
                     Waldman of Florida will assist with mailing and provide reception.

                        I mean, every state has their own local numbers, but we have a toll-
                        free number that’s really the Florida toll-free number.

                        So it—the receptionist answers the phones for all the states and
                        routes it to the different states and different attorneys and
                        paralegals to handle.

                        And on occasion, maybe one or two of my employees might help
                        when somebody is out . . . .

(Id. at 12-13.) Along those lines, Mr. Waldman explained that a small number of LODGW

employees help affiliated law firms like DWaldmanLaw with administrative duties like answering

the phone or mailing foreclosure notices. (Id.) For example, Mr. Waldman stated that if

DWaldmanLaw required administrative assistance with a case filed in a Pennsylvania court, an

individual employed by LODGW might be tasked with contacting the Pennsylvania court on

behalf of DWaldmanLaw for scheduling or other administrative purposes. (Id. at 14-15.) During

his deposition, Mr. Waldman emphasized that the affiliated law firms are “segregated,” and that

LODGW employees only provide administrative services for the affiliated firms; LODGW


7
    Damien G. Waldman is not named as a Defendant in this case. Based on Mr. Johnson’s
    deposition, it appears that Mr. Waldman established DWaldmanLaw, but it is unclear what role,
    if any, he currently plays at that firm.
                                                 11
employees do not draft legal documents for DWaldmanLaw. (Id.) But on at least one occasion,

an LODGW employee performed legal research on Lexis in support of a motion filed in

Pennsylvania by DWaldmanLaw. (Id. at 27-29.)

        Apart from sharing certain administrative services, Mr. Waldman testified that it is possible

that LODGW and DWaldmanLaw share accounts for Lexis and Westlaw, which are legal research

subscription services. (Id. at 15-17.) Furthermore, Mr. Waldman stated that all of the affiliated

firms—including LODGW and DWaldmanLaw—share email accounts:


        Counsel:         Do you share email accounts?

        Mr. Waldman: We do share email accounts.

        Counsel:         Tell me more about that.

        Mr. Waldman: It’s just for simplicity and uniformity. We could have created a
                     different legal – different websites and different legal emails, but,
                     for simplicity, everybody just shares the same email account. It’s
                     segregated. It’s the only one – well, I mean, it’s segregated as an
                     email account can be, so—

        ***

        Counsel:         And email accounts for Waldman of Florida and Waldman of
                         Pennsylvania typically end with DWaldmanLaw.com?

        Mr. Waldman: Yes.

(Id. at 17-19.)

        From the Notices sent to Plaintiffs and the state court action filed against them, it is evident

that LODGW plays a role in filing mortgage foreclosure lawsuits in Pennsylvania court with

DWaldmanLaw. For example, although the Intent Notice and Act 91 Notice were sent on

DWaldmanLaw letterheads, both documents display LODGW’s telephone and fax numbers. (See


                                                  12
Doc. No. 40-1.) And while an attorney from DWaldmanLaw is listed as the attorney of record in

the state court complaint, the civil cover sheet lists the attorney’s address as 10333 Seminole

Boulevard, Units 1 and 2, Seminole, Florida—the location of LODGW’s headquarters and offices.

(Doc. No. 40-5 at 2.)


III.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(2) provides for dismissal of an action when the Court

does not have personal jurisdiction over a defendant. “Once challenged, the plaintiff bears the

burden of establishing personal jurisdiction.” O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d

312, 316 (3d Cir. 2007) (internal citation omitted). To show personal jurisdiction, the plaintiff may

rely on the allegations in the complaint, affidavits, or other evidence. Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). Where, as here, the court chooses not to conduct

an evidentiary hearing, the plaintiff need only demonstrate a prima facie case of jurisdiction to

defeat a motion to dismiss. Carteret Sav. Bank v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992)

(citations omitted). In deciding a motion to dismiss for lack of personal jurisdiction, the Court

must “accept all of the plaintiff’s allegations as true and construe disputed facts in favor of the

plaintiff.” Id.

IV.     ANALYSIS

        At this stage in the proceedings, the sole issue before the Court is whether it has personal

jurisdiction over Defendant LODGW. In Defendants’ Motion to Dismiss and supplemental

memoranda, they contend that the Court should dismiss LODGW from the case because LODGW

lacks sufficient contacts with Pennsylvania to support personal jurisdiction. (Doc. Nos. 20, 41.)

In opposition to this contention, Plaintiffs submit that LODGW’s LinkedIn page and website, the

depositions of Mr. Johnson and Mr. Waldman, the Notices sent to Plaintiffs, and the state


                                                 13
foreclosure action establish a prima facie case of jurisdiction over LODGW. (Doc. No. 40.)

Having reviewed the parties’ supplemental memoranda, the Court is persuaded that it can exercise

personal jurisdiction over LODGW.

       Personal jurisdiction refers to the court’s power over parties to a lawsuit. “A federal district

court may assert personal jurisdiction over a nonresident of a state in which the court sits to the

extent authorized by the law of that state.” Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n,

819 F.2d 434, 436 (3d Cir. 1987). This Court sits in Pennsylvania, which permits jurisdiction

“based on the most minimum contact with th[e] Commonwealth allowed under the Constitution

of the United States.” 42 Pa. C.S.A. § 5322(b); see also D’Jamoos ex rel. Estate of Weingeroff v.

Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009). Therefore, to determine whether the Court

can exercise personal jurisdiction over LODGW, the Court must evaluate whether, under the Due

Process Clause, LODGW has “certain minimum contacts with [Pennsylvania] such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

D’Jamoos, 566 F.3d at 102 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       There are two types of personal jurisdiction—general jurisdiction and specific jurisdiction.

General jurisdiction, which is not at issue here, refers to a situation where the nonresident’s

contacts with the forum state are so “continuous and systematic” that the nonresident is essentially

“at home” in the forum state. Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). Where general

jurisdiction exists, a court may hear any claim against the nonresident, regardless of whether the

claim arises from the contacts with the forum state. Id. (citing Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 924-25 (2011)). Specific jurisdiction, on the other hand, exists if the

defendant has “’purposefully directed’ his activities at residents of the forum and the litigation




                                                 14
results from alleged injuries that ‘arise out of or relate to’ those activities.” Metcalfe, 566 F.3d at

334 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).

       To determine whether there is specific jurisdiction, the Court must engage in a three-part

inquiry. First, the Court must evaluate whether the defendant “purposefully established ‘minimum

contacts’ in the forum State.” Burger King Corp., 471 U.S. at 472. Second, the court must

determine whether the litigation “arise[s] out of or relate[s] to” at least one of those contacts.

Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984). Third, if the first

two requirements have been met, the court may consider whether exercising personal jurisdiction

over the defendant “comport[s] with ‘fair play and substantial justice.’” Burger King Corp., 471

U.S. at 476 (quoting Int’l Shoe, 326 U.S. at 320).

       Here, through jurisdictional discovery, Plaintiffs have identified evidence that Defendant

LODGW’s contacts with Pennsylvania are sufficient to satisfy the minimum contacts prong of the

specific jurisdiction inquiry. For one, LODGW’s public LinkedIn page advertises that LODGW

provides legal services in Pennsylvania. The page also states that the firm has an office at 4900

Carlisle Pike, Mechanicsburg, Pennsylvania. (Doc. No. 40-7.) Further, LODGW’s LinkedIn page

directs viewers and potential clients to its website, www.dwaldmanlaw.com. Like the LinkedIn

page, LODGW’s website states that the firm provides “foreclosure and bankruptcy services to

lenders in seven states: Florida, New Jersey, New York, Texas, Nevada, Tennessee, and

Pennsylvania.” (Doc. No. 40-8.) Furthermore, the website contains job postings, several of which

seek attorneys or law clerks for the “Pennsylvania firm.” These postings specifically target

individuals who reside in Pennsylvania or who are licensed to practice law in Pennsylvania. (Id.

at 2-4; Doc. No. 40-10.)




                                                  15
        Notwithstanding the numerous online representations that LODGW has a law office in

Pennsylvania, which is located at the same address as DWaldmanLaw, representatives of LODGW

emphasize that the two firms are separate entities that are merely “affiliated” with one another.

However, despite the claim of mere “affiliation,” LODGW provides administrative services for

DWaldmanLaw.        (Doc. No. 40-12 at 12-18.)          Further, it routinely answers calls from

Pennsylvanians hoping to speak with DWaldmanLaw. Indeed, the telephone number listed on the

Notices received by Plaintiffs is the telephone number for LODGW. (See Doc. No. 40-1.)

Additionally, LODGW regularly sends foreclosure notices and information to Pennsylvanians on

behalf of DWaldmanLaw. In fact, the Intent Notice sent to Plaintiffs by DWaldmanLaw came

from LODGW’s Florida mailroom. (Doc. No. 40-3 at 8-14.) And on occasion, individuals

employed solely by LODGW perform work on Pennsylvania cases for DWaldmanLaw. Mr.

Waldman emphasizes that such work is merely administrative; but he admits that his employees

have contacted courts in Pennsylvania to schedule hearings in foreclosure actions filed by

DWaldmanLaw. (Doc. No. 40-12 at 14-15.) On at least one occasion, an LODGW employee

provided legal research in support of a motion filed by DWaldmanLaw in Pennsylvania state court.

(Id. at 27-79.)

        These contacts are not accidental. When explaining why he includes contact information

for DWaldmanLaw in his email signature, Mr. Johnson, who is employed by LODGW and not

DWaldmanLaw, stated the following: “It’s an affiliation . . . we want all of our clients to be aware

that we do have affiliations in other states and that if they need legal resources or legal assistance

for those states, that they have contact information for those firms.” (Doc. No. 40-3 at 18.) Put

another way, LODGW holds itself out to be a law firm that can cater to the needs of lenders

collecting debts in Pennsylvania. These efforts are not “random, fortuitous, or attenuated”; rather,



                                                 16
they constitute calculated, intentional attempts by LODGW to avail itself of the privileges,

benefits, and profits of conducting business within Pennsylvania. Consequently, the Court is

convinced that the first part of the specific jurisdiction inquiry is satisfied.

        The second part of the specific jurisdiction inquiry focuses on whether the litigation arises

from or relates to the contacts discussed in the first part of the inquiry. That is, a court must

evaluate whether the case at hand arises from the defendant’s contacts with the forum state. Int’l

Shoe, 326 U.S. at 319. Here, Plaintiffs claim that Defendants’ attempts to collect the mortgage

debt violated state and federal law. (See Doc. No. 13.) The attempts cited by Plaintiffs are the

exact services advertised by LODGW on its LinkedIn page and website. (Doc. No. 40-1; Doc.

No. 40-8.) Moreover, the items used by Defendants to initiate the foreclosure proceedings—the

Intent Notice and the Act 91 Notice—were sent from LODGW’s mailroom and contained

LODGW contact information. (Doc. No. 40-1.) Both documents displayed LODGW’s telephone

and fax numbers. (Id.) When Defendants finally filed the mortgage foreclosure suit in state court,

the address for the attorney of record was the address of LODGW’s office in Seminole, Florida.

(Doc. No. 40-5.) Based on this evidence, the Court is convinced that Plaintiffs’ claims arise out

of LODGW’s contacts with Pennsylvania as set forth above.

        Finally, the Court must address whether the exercise of personal jurisdiction would

comport with “fair play and substantial justice.” Burger King Corp., 471 U.S. at 476-77. To defeat

jurisdiction based on this fairness inquiry, a defendant must “present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable.” Id. at 477. Here,

there is no compelling evidence of record to suggest that it would be unfair or unjust for LODGW

to litigate this dispute in Pennsylvania. To the contrary, LODGW’s attempts to solicit business in




                                                   17
Pennsylvania should have alerted them to such potential litigation. As a result, LODGW cannot

avoid the Court’s jurisdiction in this case.

       In sum, Plaintiffs have identified evidence through jurisdictional discovery to establish

that: (1) LODGW has constitutionally sufficient minimum contacts with Pennsylvania, the forum

state; (2) Plaintiffs’ claims arise from these contacts; and (3) the Court’s exercise of personal

jurisdiction over LODGW comports with traditional notions of fair play and substantial justice.

For these reasons, the Court has personal jurisdiction over Defendant LODGW.

V.     CONCLUSION

       For the foregoing reasons, the Court will deny Defendants’ Motion to Dismiss (Doc. No.

20), insofar as it asks the Court to dismiss LODGW for lack of personal jurisdiction. The Court

will not address Defendants’ non-jurisdictional arguments until the parties have had the

opportunity to brief the issues. An appropriate Order follows.




                                               18
